Case 1:19-cv-02126-CMA-NYW Document 28 Filed 09/25/19 USDC Colorado Page 1 of 12




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO

    OTTER PRODUCTS, LLC

                             Plaintiff,
        v.                                             No. 1:19-cv-02126-CMA=NYW

    THE JEL SERT CO.,

             Defendant.

               DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION TO DISMISS


   I.          Plaintiff’s response glosses over crucial facts which demonstrate that there is no

   case or controversy regarding the claims pled here and that Plaintiff filed this case in a

   bad faith race to the courthouse to secure a preferred forum. Before this Complaint was

   filed, but after Jel Sert’s March 2019 letter, the parties’ counsels discussed Plaintiff’s

   position that the OTTER*POPS mark is not famous nation-wide (such that Jel Sert could

   seek protection under 15 U.S.C. § 1125(c)), and Jel Sert’s position that the mark is

   famous on the West Coast and entitled to protection under the California Anti-Dilution

   Statute. Thus, Jel Sert communicated that if it was forced to seek judicial resolution of its

   concerns, it would be only under California’s anti-dilution statute, not the federal Lanham

   Act. Plaintiff’s response troublingly disregards these communications.

               Plaintiff’s response further obfuscates the undisputed fact that a mere two days

   before this Complaint was filed, Jel Sert sent Plaintiff a draft complaint captioned in

   Central District of California, asserting only claims under California’s anti-dilution and

   unfair competition statutes. Plaintiff’s counsel received this draft complaint, and



   109332762.2
Case 1:19-cv-02126-CMA-NYW Document 28 Filed 09/25/19 USDC Colorado Page 2 of 12




   responded to Jel Sert that she would “circle up” with her team and “get back to” Jel Sert

   about further settlement discussions. Plaintiff then raced to file this Complaint to secure

   not only its preferred forum, but also to secure its preferred claims -- even though it was

   clear at the time of filing this Complaint that Jel Sert was not asserting the claims about

   which Plaintiff seeks a declaratory relief from this Court. Further demonstrating Plaintiff’s

   bad faith attempt at claim shopping is that Plaintiff’s instant Complaint fails to include Jel

   Sert’s prior-communicated California claims, which are now pending in California. 1

            To eliminate any uncertainty with respect to the nature of its claims, Jel Sert

   provided Plaintiff with a Release and Covenant Not to Sue that was clearly intended to

   release Plaintiff from the claims framed in its declaratory judgment complaint. Plaintiff’s

   reply quibbles with the language and construction of this release. Thus, to avoid an

   unnecessary debate over the document, Jel Sert provided Plaintiff with an updated

   Release and Covenant Not To Sue that fully releases Plaintiff from its claims at issue

   here. Thus, there is no case or controversy regarding Plaintiff’s claims.

            As alluded above, this Court should also decline to exercise jurisdiction over

   Plaintiff’s claims because they were filed in an act of procedural fencing. Plaintiff does not

   refute that after receiving Jel Sert’s draft complaint, it filed this suit without getting back to

   Jel Sert (as it promised it would), and without informing Jel Sert that further discussions

   would not be had. Plaintiff’s silence in the face of its counsel’s highly misleading

   communications that she would “circle up” and “get back to” Jel Sert speaks volumes


   1
            Jel Sert has since amended its Complaint in the California action to state only a
            claim under the California Anti-dilution statute, thus removing its claim of unfair
            competition under California law.

                                               1
   109332762.2
Case 1:19-cv-02126-CMA-NYW Document 28 Filed 09/25/19 USDC Colorado Page 3 of 12




   about Plaintiff’s intent. This court should therefore decline to exercise jurisdiction.

            Plaintiff concedes that this Court cannot exercise general jurisdiction over Jel Sert,

   and its cited authority confirms that Jel Sert’s two demand letters and communications

   with Plaintiff are insufficient to subject Jel Sert to specific jurisdiction here. Plaintiff has

   thus failed to establish a prima facie case of personal jurisdiction over Jel Sert.

            Finally, this Court should decline Plaintiff’s request to transfer this case to the

   Northern District of Illinois pursuant to 28 U.S.C. § 1631 because all of the transfer factors

   weigh strongly in favor of dismissal. Moreover, a transfer to the Northern District of Illinois

   would unnecessarily complicate matters by involving yet another District, when the claims

   between the parties are already pending in the Central District of California. The Court

   should therefore deny Plaintiff’s request for a transfer, and dismiss this case.

   II.       Jel Sert’s Release Moots Any Case or Controversy As To the Claims Here.

            Jel Sert’s release moots any case or controversy over Plaintiff’s pleaded claims

   that may still exist. For this Court to have subject matter jurisdiction, an actual case or

   controversy must exist at every stage of the litigation. See Already, LLC v. Nike, Inc., 133

   S. Ct. 721, 727 (2013) (quoting Alvarez v. Smith, 558 U.S. 87, 92 (2009)). A case

   becomes moot—and a federal court is divested of subject matter jurisdiction—when “the

   issues presented are no longer ‘live’ or the parties lack a legally cognizable interest in the

   outcome.” Id. (quoting Murphy v. Hunt, 455 U.S. 478, 481 (1982)). In the context of a

   declaratory judgment action, a covenant not to sue moots a case or controversy where it

   makes clear that the defendant could not reasonably be expected to resume the

   complained of enforcement efforts against the plaintiff. Id. at 727. Such is the case here.


                                               2
   109332762.2
Case 1:19-cv-02126-CMA-NYW Document 28 Filed 09/25/19 USDC Colorado Page 4 of 12




            To make clear that it does not and will not assert the claims framed by Plaintiff’s

   declaratory judgment Complaint, Jel Sert provided Plaintiff with a Release and Covenant

   Not to Sue under such claims. Seemingly against its own interests, but to maintain this

   action in its response, Otter Products labors to narrowly construe the release to keep

   some form of its claims alive. It argues that Jel Sert has not released all 43(a) claims

   under the Lanham Act, that the release does not extend to its distributors and customers,

   and that while it releases “claims” it does not release “demands.” Jel Sert disagrees, but

   there is no reason to debate the point. Concurrently with the filing of this brief, Jel Sert

   provides a revised release that puts these points to rest. See Exh. A to Declaration of

   Antony J. McShane. As reflected in the release:

            Jel Sert hereby unconditionally and irrevocably releases and forever
            discharges Otter Products from, and further covenants and agrees not to
            sue Otter Products for, any claim, demand or cause of action (i) under 15
            U.S.C. § 1125(c) asserting that the OTTER*POPS mark has achieved
            nation-wide fame, (ii) that Otter Products’ past, present, or future use of the
            designation OTTER+POP for mobile phone cases with integrated grips
            constitutes a violation of 15 U.S.C. § 1125(a) or (iii) that Otter Products’
            past, present, or future use of the designation OTTER+POP for mobile
            phone cases with integrated grips constitutes unfair competition under the
            common law of the State of Colorado. The foregoing release, discharge
            and covenant extends to Otter Products and its officers, directors,
            distributors, employees, agents, attorneys, consultants, predecessors,
            successors-in-interest and customers.

   Jel Sert’s release renders Plaintiff’s declaratory judgment claims moot because it wholly

   releases Plaintiff and its officers, directors, distributors, employees, agents, attorneys,

   consultants, predecessors, successors-in-interest and customers, and the claims and

   demands relating to the causes of actions identified in Plaintiffs Complaint, including any




                                               3
   109332762.2
Case 1:19-cv-02126-CMA-NYW Document 28 Filed 09/25/19 USDC Colorado Page 5 of 12




   under Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a). See id. at 732 (holding that

   a covenant not to sue mooted trademark declaratory judgment).

            Plaintiff attempts to argue that Jel Sert must also release it under every state’s

   anti-dilution statute. Otherwise, Jel Sert might “resume” its enforcement actions under

   these statutes. But this position is based entirely on speculation. See Already, 133 St. Ct.

   at 727. Jel Sert has never sought to enforce its rights under other states’ anti-dilution

   statutes. Indeed, Jel Sert has only asserted that Plaintiff’s OTTER+POP branded mobile

   phone cases dilute its OTTER*POPS mark in California. Plaintiff apparently concedes

   this point, as it includes no state anti-dilution claims in its declaratory judgment Complaint.

   That a case or controversy may someday exist under another unspecified state anti-

   dilution statute is thus belied by Plaintiff’s own submissions to this court. In any event, it

   is irrelevant to the claims brought in Plaintiff’s declaratory judgment Complaint.

            Plaintiff next contends that the Covenant should be ignored, and the claims here

   maintained, because Jel Sert seeks “nationwide” relief in its coercive action. Plaintiff thus

   implies that Jel Sert should be forced to seek such relief under the Lanham Act. But

   Plaintiff’s claims in this regard are patently false. Jel Sert’s California complaint makes

   clear that Jel Sert seeks an injunction in California under the California anti-dilution statute

   limited to Plaintiff’s activities in California. See Ex. B. That Plaintiff may have difficulty

   complying with such an injunction, should one issue, due to the ecommerce arm of its

   business does not somehow invalidate the release given, and Plaintiff cites no authority

   that it does. (Dkt. 20 at 6). Jel Sert’s release accordingly moots Plaintiff’s claims, and this

   Court should dismiss this case for lack of subject matter jurisdiction.


                                              4
   109332762.2
Case 1:19-cv-02126-CMA-NYW Document 28 Filed 09/25/19 USDC Colorado Page 6 of 12




   III.      Plaintiffs’ Response Fails to Refute Key Facts that Demonstrate Its Clear
             Procedural Fencing Tactics, Which Warrant Dismissal.

            Plaintiff’s acts of procedural fencing in filing this action -- which Plaintiff glaringly

   glosses over in its response -- warrant departure from the first-to-file rule and dismissal

   of this case. See, e.g., ICON Health, Inc. v. Beachbody, LLC, 2011 WL 1899390, *2 (D.

   Utah May 19, 2011) (procedural fencing is the “most significant factor” i jurisdiction). 2

            As discussed above, upon receipt of Jel Sert’s July 2019 letter and draft complaint,

   Plaintiff’s counsel stated that she would “circle up” and “get back to [Jel Sert]” regarding

   a last attempt to reach a resolution. Plaintiff disingenuously tries to obfuscate these facts

   by mischaracterizing its counsel’s emails as merely “acknowledg[ing] receipt” and

   “innocuously stat[ing] she would confer with her team before further responding”. (Dkt. 20

   at 14). But these arguments ignore that Plaintiff’s counsel did promise a response, and

   they further ignore the reasonable and predictable effect such communication would have

   on Jel Sert, namely that it would await Plaintiff’s response before filing any action.

            Plaintiff further attempts to justify its misleading statements by claiming that its

   counsel never explicitly asked Jel Sert to refrain from filing suit. (Id. at 15). But this position

   is also unavailing. Plaintiff’s counsel represented there would be at least one more

   communication before the need to file arose. Plaintiff therefore achieved its desired result

   -- it gave Jel Sert one final hope that settlement could be reached so Jel Sert would hold

   off filing until it spoke with Plaintiff further. Plaintiff then filed first in its preferred forum.


   2
            “Procedural fencing” has been a dispositive factor for other district courts in this
            circuit. See, e.g., Charles Mach. Works, Inc. v. Digital Control Inc., 264 F. Supp.
            2d 980 (W.D. Okla. Apr. 21, 2003); Obsolete Ford Parts v. Ford Motor Co., 306 F.
            Supp. 2d 1154, 1158 (W.D. Okla. Feb. 20, 2004)

                                                5
   109332762.2
Case 1:19-cv-02126-CMA-NYW Document 28 Filed 09/25/19 USDC Colorado Page 7 of 12




   Such conduct is clear evidence of procedural fencing and should not be condoned. See

   USANA Health Sciences, Inc. v. SmartShake US, Inc., 2018 U.S. Dist. LEXIS 95465, *15

   (D. Utah Jun. 5, 2018) (holding plaintiff engaged in procedural fencing when it told

   defendant that it would “get back to” defendant, but then filed suit the next day).

            Plaintiff’s response also misleadingly implies that a bright line rule exists that a

   first-filed suit is not an act of procedural fencing unless the defendant provides a “date

   certain” on which it will commence litigation, and the declaratory plaintiff then files before

   that date. (Dkt. 20 at 14). No such rule exists. Rather, the first-to-file rule examines

   whether the declaratory plaintiff has engaged in “questionable actions” and is not a

   “mechanical” test. See Harco Nat’l Ins. v. Roe, 2016 WL 8674625, *3 (N.D. Okla. Sep.

   30, 2016) (citing Mid-Cont. Cas. Co. v. Valley of Deer Creek Hm. Ass’n, Inc., 685 F.3d

   977 (10th Cir. 2012)). Each case is therefore assessed on its particular facts.

            Indeed, on facts strikingly similar to those here, courts have not hesitated to

   dismiss a declaratory judgment action due to procedural fencing, even though no “date

   certain” was involved. For example, in USANA, 2018 U.S. Dist. LEXIS 95465, the

   defendant stated that it might file suit if a resolution could not be reached. Id. at 14. The

   plaintiff acknowledged the defendant’s email and stated, “I need to discuss this with our

   [] team. . . I’ll get back to you as soon as I can.” Id. at 15. The next day, without stating

   negotiations had broken down, plaintiff filed suit. Id. The court held that plaintiff engaged

   in procedural fencing because under the guise of circling up with its team, it filed suit. Id.

            The facts in USANA parallel those here. Under these highly similar circumstances,

   it would be nonsensical to suggest that USANA’s action was an act of procedural fencing,


                                              6
   109332762.2
Case 1:19-cv-02126-CMA-NYW Document 28 Filed 09/25/19 USDC Colorado Page 8 of 12




   but Plaintiff’s was not. Plaintiff’s conduct thus warrants departure from the first-to-file rule,

   and the Court should exercise its discretion to decline jurisdiction.

   IV.       Plaintiff’s Response Fails to Prove a Prima Facie Case of Specific Personal
             Jurisdiction Over Jel Sert

            Plaintiff’s response confirms this case should be dismissed for lack of personal

   jurisdiction. Specific personal jurisdiction requires that Plaintiff show that (i) Jel Sert

   “purposefully directed” significant activities to Colorado related to this suit, and (ii) Plaintiff

   suffered injuries from these forum-related activities. See Old Rep. Ins. co. v. Cont’l

   Motors, Inc., 877 F.3d 895, 904 (10th Cir. 2017). Plaintiff fails to establish either prong.

            Attempting to establish the first prong, Plaintiff claims that Jel Sert “purposely

   directed” its activities to the forum by: (i) reaching out to Plaintiff via email in 2018 to

   discuss the possibility of a collaboration; and (ii) sending cease and desist letters and a

   draft complaint to Plaintiff after learning of its plans to sell mobile phone cases with

   integrated grips under the designation OTTER+POP. (Dkt. 20 at 8). Neither of these

   activities constitute “purposeful direction.”

            By pointing to the parties’ 2018 discussion regarding a separate collaboration,

   Plaintiff appears to assert that any contact Jel Sert has had with Plaintiff subjects it to

   personal jurisdiction in this forum, regardless of whether those contacts have anything to

   do with the present dispute. But this is not the law. Burger King v. Rudzewicz, 471 U.S.

   462, 475 (1985) (stating purposeful direction ensures a defendant will not be haled into a

   jurisdiction as a result of attenuated contacts unrelated to the dispute). Moreover, the

   2018 discussions did not give rise to this dispute. The only tenuous connection between

   the 2018 discussions and this lawsuit is that, sometime during those discussions, Plaintiff

                                                7
   109332762.2
Case 1:19-cv-02126-CMA-NYW Document 28 Filed 09/25/19 USDC Colorado Page 9 of 12




   informed Jel Sert of its plan to sell mobile phone cases under the OTTER+POP

   designation, to which Jel Sert objected. Though Plaintiff chooses its words carefully to

   imply that Jel Sert reached out to Plaintiff regarding the OTTER+POP collaboration, this

   is not the case. Thus, Jel Sert did not direct any activities to Colorado related to this

   action, and this case is thus clearly distinguishable from C5 Med. Werks, LLC v.

   CeramTec GmbH, 2014 U.S. Dist. LEXIS 124989 (D. Colo. Sep. 8, 2014), upon which

   Plaintiff relies. See id. (exercising personal jurisdiction where defendant participated in

   conferences in Colorado, the dispute related to a conference, defendant had promoted

   its mark to Colorado residents, and publicized that it would enforce its rights there).

            Plaintiff’s response also fails to refute that cease and desist letters do not constitute

   “purposeful direction” and thus cannot give rise to personal jurisdiction. See e.g., Fusion

   Entertainment v. Josh Agle, Inc., 2008 WL 140489 (D. Colo. Jan. 11, 2008) (“Courts have

   held that owning intellectual property rights and sending cease and desist letters into a

   state in connection with the same are not sufficient to establish a basis for personal

   jurisdiction.”)3 Instead, Plaintiff contends that cease and desist letters, coupled with other

   conduct, may constitute purposeful direction. But all the cases that Plaintiff cites for this

   proposition are clearly distinguishable from the facts here.

            For example in both Dudnikov, v. Chalk, 514 F.3d 1063, 1070 (10th Cir. 2008) and

   Openlcr.com, Inc. v. Rates Tech, 112 F. Supp. 2d 1223, 1227-28 (D. Colo. 2000), the

   courts drew a distinction between demand letters that are sent solely to the declaratory


   3
            See also Baxa Corp. v. Specialty Med. Prods. Inc., 2009 WL 982591, *1 (D. Colo.
            Apr. 13, 2009) (cease and desist letter asserting an intellectual property right
            cannot provide an adequate basis for specific personal jurisdiction).

                                                8
   109332762.2
Case 1:19-cv-02126-CMA-NYW Document 28 Filed 09/25/19 USDC Colorado Page 10 of 12




   judgment plaintiff, which are insufficient to establish “purposeful direction,” and

   communications to third parties that trigger some action that adversely affects the plaintiff,

   which constitute “purposeful direction.” Jel Sert’s communications fall into the former

   category. Moreover, the declaratory judgment defendants in both Dudnikov and Openlcr

   had done more than merely send cease and desist letters: both defendants had tortiously

   interfered with the plaintiff’s business and committed torts aimed at the forum related to

   the lawsuit. Those facts too are absent here.

            Ezfauxdecor LLC v. Appliance Art Inc., 2016 U.S. Dist. LEXIS 21742 (D. Kan. Feb.

   17, 2016) is similarly distinguishable. In Ezfauxdecor, the defendant again did more than

   send demand letters: it passed its products off as plaintiff’s and sold infringing products

   in the forum. The court properly held these tortious acts were purposefully directed at the

   forum. Id. Jel Sert, however, has directed no tortious acts at Colorado or Plaintiff.

            In its best effort to demonstrate otherwise, Plaintiff contends that “Jel Sert’s

   [enforcement activities] had the effect of creating a cloud of uncertainty felt not just by

   [Plaintiff], but also by non-party PopSockets. Jel Sert knew. . . that the brunt of the effects

   would be felt in this State by two Colorado residents.” (Dkt. 20 at 9). But taking actions

   knowing that they may make a party feel “uncertain” in the forum is a far cry from the

   tortious acts complained of in Dudnikov, Openlcr and Ezfauxdecor. Plaintiff further cites

   no authority that holds that creating “uncertainty” constitutes “purposeful direction.”

   Plaintiff thus does not and cannot establish that Jel Sert “purposefully directed” any acts

   at this forum related to this suit, nor can it establish the second prong -- that Jel Sert’s




                                              9
   109332762.2
Case 1:19-cv-02126-CMA-NYW Document 28 Filed 09/25/19 USDC Colorado Page 11 of 12




   forum-related activities resulted in injury to Plaintiff. Since Plaintiff fails to make a prima

   facie showing of specific personal jurisdiction, this case should be dismissed.

   V.        Transfer Would Not Be In The Interests of Justice.

            In determining whether a Section 1631 transfer is in the interests of justice, a court

   considers: (i) whether the new action would be time barred if filed anew; (ii) whether the

   claims alleged have merit; and (iii) whether the claims were filed in good faith. Tierweiler

   v. Croxton, 90 F.3d 1523, 1544 (10th Cir. 1996). These factors weigh against transfer.

            As discussed in Sections I and II supra, Plaintiff’s pleaded claims are moot, and

   therefore lack merit; and Plaintiff filed this case in an act of procedural fencing. Both of

   these factors thus strongly favor dismissal. Tierweiler, 90 F.3d at 1544 (“It is not in the

   interest of justice to transfer where a plaintiff either realized or should have realized that

   the forum in which he or she filed was improper.”). Moreover, a new action would also not

   be time barred. Floyd’s 99 Holdings, LLC v. Jude’s Barbershop, Inc., 898 F. Supp. 2d

   1202 (D. Colo. 2012) (denying transfer where case would not be time-barred if refiled).

   Thus, none of the Section 1631 considerations are present here.

            Finally, dismissal is further warranted because transferring this action to the

   Northern District of Illinois, as Plaintiff requests, would only waste judicial and party

   resources. Jel Sert’s coercive claim against Plaintiff is already pending in California, and

   Plaintiff, by requesting a transfer to Illinois, admits that it would not be burdened by having

   to litigate in California, which is closer to its Colorado domicile than Illinois. Accordingly,

   the interests of justice and judicial economy favor dismissal, and the Court should

   therefore deny Plaintiff’s request to transfer.


                                              10
   109332762.2
Case 1:19-cv-02126-CMA-NYW Document 28 Filed 09/25/19 USDC Colorado Page 12 of 12




            Respectfully submitted this 25th day of September, 2019.

                                             LEWIS ROCA ROTHGERBER CHRISTIE LLP



                                             s/ Nathan B. Thoreson
                                             Cindy Coles Oliver, Esq.
                                             Nathan B. Thoreson, Esq.
                                             1200 17th Street, Suite 3000
                                             Denver, CO 80202
                                             Phone: (303) 623-9000
                                             E-mail: coliver@lrrc.com
                                             E-mail: nthoreson@lrrc.com

                                             Antony J. McShane
                                             Andrew S. Fraker
                                             NEAL, GERBER & EISENBERG LLP
                                             Two North LaSalle Street, Suite            1700
                                             Chicago, IL 60602-3801
                                             (312) 269-8000
                                             AMcShane@nge.com

                                             Attorneys for Defendant The Jel Sert Co.

                                  CERTIFICATE OF SERVICE

         I, Nathan Thoreson, an attorney, state that I caused a copy of the foregoing Reply
   in Support of Jel Sert’s Motion to Dismiss to be served via the Court’s electronic filing
   system on all counsel of record on September 25, 2019.

                                                   /s Nathan B. Thoreson, Esq.
                                                   Nathan B. Thoreson, Esq.




                                            11
   109332762.2
